DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 3/29/2021. Claims 16-30 are pending in the application. 

Claim Analysis
2.	Summary of Claim 16:
A tire comprising an outer sidewall, wherein the outer sidewall comprises at least one composition comprising 

an elastomeric matrix which predominantly comprises by weight at least one thermoplastic elastomer comprising at least one elastomer block and at least one thermoplastic block, 

the at least one elastomer block being saturated.

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Abad et al. (US PG Pub 2014/0076473 A1) in view of Cabioch, et al. (US Patent 6,013,718 as listed on the IDS dated 10/29/2019).
The disclosure of Abad et al. in view of Cabioch et al. is adequately set forth on pages 3 – 5 of the Office Action dated 12/28/2020 and is incorporated herein by reference.
	Regarding claim 16, Abad et al. teach a tyre comprising: a tread; first and second sidewalls; two beads; and a carcass reinforcement anchored to the two beads and extending from the first sidewall to the second sidewall, wherein the tread includes at least one thermoplastic elastomer, the at least one thermoplastic elastomer being a block copolymer that includes at least one elastomer block and at least one thermoplastic block (claim 17), and wherein the at least one elastomer block is saturated [0032-0034].
Abad et al. do not particularly teach the sidewall comprises the elastomeric composition.
Cabioch et al. teach rubber compositions having reduced hysteresis particularly suitable for a tire tread having reduced rolling resistance (Abstract). Cabioch et al. further teach a tire containing the rubber composition having reduced hysteresis and rolling resistance wherein the rubber composition can be useful in both a tire tread and in the sidewall (col. 1 lines 23-24, col. 10 lines 26-27). Cabioch et al. offer the motivation of using a rubber composition having reduced hysteresis and improved rolling resistance in a tire tread and a sidewall because these properties are important in the tire tread as well as the tire sidewall (col. 1 lines 23-24, col. 10 lines 26-27). Therefore it would have been obvious to one of ordinary skill in the art to use the rubber composition of Abad et al. in the sidewall as disclosed by Cabioch et al., thereby arriving at the claimed invention.
	Regarding claim 17, Abad et al. teach the at least one elastomer block of the block copolymer is chosen from elastomers having a glass transition temperature of less than 25 °C (]0023]).

	Regarding claim 20, Abad et al. teach the elastomer block is composed of ethylene/propylene or ethylene/butylene copolymers [0033].
	Regarding claims 21-23, Abad et al. teach the at least one thermoplastic block of the block copolymer is chosen from polystyrenes (claim 26) and polyesters (claim 25). 
	Regarding claim 24, Abad et al. teach the thermoplastic block of the block copolymer is styrene/ethylene/butylene (SEB), styrene/ethylene/propylene (SEP), styrene/ethylene/ethylene/propylene (SEEP), styrene/ethylene/butylene/styrene (SEBS), styrene/ethylene/propylene/styrene (SEPS), styrene/ethylene/ethylene/propylene/styrene (SEEPS), styrene/isobutylene (SIB), styrene/isobutylene/styrene (SIBS) and the mixtures of these copolymers [0072].  
	Regarding claim 25, Abad et al. teach the styrene content in the thermoplastic elastomer is between 5% and 50%, preferably between 10% and 40% [0067].
Abad et al. and the claims differ in that Abad et al. do not teach the exact same range for the weight content of styrene as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Abad et al. (between 5% and 50%) overlap the instantly claimed range (less than or equal to 15%) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05).

Regarding claim 27, Abad et al. teach the tread comprises no elastomer other than the at least one thermoplastic elastomer (claim 28). 
Regarding claims 28 and 29, Abad et al. teach carbon black and silica as reinforcing fillers [0092].
Regarding claim 30, Abad et al. teach the composition preferably does not contain a crosslinking system [0106].
Response to Arguments

6.	 Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Abad et al. in view of Cabioch et al., Applicant states that “the combination of Abad and Cabioch lacks any disclosure or suggestion to specifically use components of the presently claimed subject matter for an outer sidewall of a tire, nor does the combination disclose or suggest that such components can be tailored to achieve ozone-resistivity and present staining of the outer sidewall while reducing the need for anti-ozonants.” Applicant further states “the combination of Abad and Cabioch does not address the problem of staining (caused by anti-ozonants included in a conventional rubber composition used for tires), nor does the combination disclose or suggest resolving such a problem.” In response, attention is drawn to the language of claim 1, wherein claim 1 does not include any particular requirement to attain ozone-resistivity and/or staining of the outer sidewall, nor for the reduction of anti-ozonants. As such, Applicant’s arguments are not commensurate in scope with the claimed language. Furthermore, attention is drawn to the disclosure of Abad and Cabioch, wherein both Abad and Cabioch are concerned with reduced hysteresis and reduction in rolling resistance 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
7. 	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763